       Case 1:16-cr-00551-KPF Document 100 Filed 05/20/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             16 Cr. 551-1 (KPF)

JASON MORRISON,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Jason Morrison filed a pro se application for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A), initially seeking resentencing,

release from custody, or early release to home confinement. (Dkt. #96). His

counsel, Sylvie Levine, then supplemented his motion, clarifying that Morrison

was seeking immediate release from Bureau of Prisons (“BOP”) custody, to a

term of supervised release with a period of home confinement. (Dkt. #97, 99).

While several reasons are advanced in support of this application, Morrison

and his counsel have made plain that the principal basis is his concern that

continued incarceration at FCI Ray Brook, and its attendant conditions, place

him at a high risk of contracting the COVID-19 virus. The Government

opposes Morrison’s motion. (Dkt. #98). As set forth in the remainder of this

Order, because Morrison is young and suffers from no medical condition that

would place him at a heightened risk of serious illness from infection with

COVID-19, the Court denies his motion for compassionate release.

                                 BACKGROUND

      On July 28, 2016, Defendant Morrison was arrested and charged in a

criminal complaint with participating, along with three co-defendants, in a
       Case 1:16-cr-00551-KPF Document 100 Filed 05/20/20 Page 2 of 8



conspiracy to distribute crack cocaine. (Dkt. #1). An indictment was returned

on August 10, 2016, charging Morrison and his co-defendants with conspiring

to distribute, and to possess with the intent to distribute, 280 grams and more

of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.

(Dkt. #15). On December 16, 2016, Morrison pleaded guilty to the lesser

included offense of conspiring to distribute, and to possess with the intent to

distribute, 28 grams and more of crack cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A), and 846. (Dkt. #44 (transcript)).

      On June 15, 2017, this Court sentenced Morrison principally to a term of

75 months’ imprisonment, to be followed by a term of four years’ supervised

release. (Dkt. #78 (judgment), 80 (transcript)). Morrison is currently serving

his sentence at FCI Ray Brook in upstate New York. At sentencing, the Court

observed that Morrison had a considerable criminal history, including two prior

controlled substance offense convictions, an assault conviction, and a weapons

possession conviction. (See, e.g., Dkt. #80 at 28-30). However, for various

reasons outlined on the record, the Court varied downward substantially from

the applicable Guidelines range of 100 to 125 months’ imprisonment.

      According to the defense, Morrison filed compassionate release

applications on April 6 and April 8, 2020; the first was denied outright and the

second was referred to Morrison’s unit team. (Dkt. #97 at 5). Irrespective of

their resolution, 30 days has passed since Morrison applied to the BOP for

compassionate release.




                                         2
        Case 1:16-cr-00551-KPF Document 100 Filed 05/20/20 Page 3 of 8



                               APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the Bureau of Prisons

(“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Id.

      A court may reduce a defendant’s sentence under § 3582(c)(1)(A) only if it

finds that “extraordinary and compelling reasons warrant such a reduction,”

and that “such a reduction is consistent with the applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making

this determination, the court must consider the “the factors set forth in [18

U.S.C. § 3553(a)] to the extent that they are applicable.” Id. § 3582(c)(1)(A).

“The defendant has the burden to show he is entitled to a sentence reduction.”

United States v. Ebbers, No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4

(S.D.N.Y. Jan. 8, 2020) (citing United States v. Butler, 970 F.2d 1017, 1026 (2d

Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for

sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s circumstances meet this standard, inter alia,


                                         3
        Case 1:16-cr-00551-KPF Document 100 Filed 05/20/20 Page 4 of 8



when the defendant is “suffering from a terminal illness” or a “serious physical

or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a

given case, without deference to the determination made by the BOP. See

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020). In addition, the Sentencing Commission has determined that a

court should reduce a defendant’s sentence only after determining that “[t]he

defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

                                  DISCUSSION

       Defendant Morrison’s motion is properly before the Court because 30

days have elapsed since the date of his compassionate release request to the

Warden. The issue at hand is whether Morrison has identified “extraordinary

and compelling reasons” warranting his release. The Court finds that he has

not.

       To begin, Morrison identifies areas in which he has progressed during his

incarceration, and asks the Court to consider the person he is today, as

distinguished from the man whom the Court encountered in 2016. (See Dkt.

#97 at 8 and Ex. C; Dkt. #99 at 5). The Court is, of course, pleased to learn of


                                        4
       Case 1:16-cr-00551-KPF Document 100 Filed 05/20/20 Page 5 of 8



Morrison’s efforts to better himself while incarcerated and of his creditable

disciplinary record. But none of these developments, however commendable,

supports the extraordinary relief of compassionate release. See U.S.S.G.

§ 1B1.13, n.3 (“rehabilitation of the defendant is not, by itself, an extraordinary

and compelling reason”).

      As noted, the focus of Morrison’s motion is his argument that the

conditions of his incarceration at FCI Ray Brook place him at a high risk of

contracting COVID-19, both because of the nature of his confinement at the

facility and because of the claimed inability of prison staff to handle the

outbreak. The Court recognizes, as do the parties, that sister courts in this

District have granted, and denied, compassionate release motions based on the

existence of the COVID-19 pandemic and the risks of its transmission at

prisons. (Compare Dkt. #97 at 4-5 (defense listing of courts that have granted

motions for bail or compassionate release), with Dkt. #98 at 4-6 (Government

listing of courts that have denied motions for bail or compassionate release)).

This Court aligns itself with those courts that have found “that the risks posed

by the pandemic alone do not constitute extraordinary and compelling reasons

for release, absent additional factors such as advanced age or serious

underlying health conditions that place a defendant at greater risk of negative

complications from the disease.” United States v. Nwankwo, No. 12 Cr. 31

(VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14, 2020) (collecting cases); see

also United States v. Brady, No. 18 Cr. 316 (PAC), 2020 WL 2512100, at *3

(S.D.N.Y. May 15, 2020) (“Instead, compassionate release motions amid the

                                         5
        Case 1:16-cr-00551-KPF Document 100 Filed 05/20/20 Page 6 of 8



COVID-19 pandemic have required a ‘fact-intensive’ inquiry, made in the

‘unique circumstances’ and ‘context’ of each individual defendant. In practice,

courts in this district have considered the age of the prisoner; the severity and

documented history of the defendant’s health conditions, as well as the

defendant’s history of managing those conditions in prison; the proliferation

and status of infections in the prison facility; the proportion of the term of

incarceration that has been served by the prisoner; and the sentencing factors

in 18 U.S.C. § 3553(a), with particular emphasis on the seriousness of the

offense, the deterrent effect of the punishment, and the need to protect the

public.” (internal citations omitted)).

      Morrison has not demonstrated the existence of extraordinary and

compelling circumstances in his case. Morrison is 32 years old, an age at

which he faces a very low risk of hospitalization or death from COVID-19. See

Weekly Updates by Select Demographic and Geographic Characteristics,

CENTER FOR DISEASE CONTROL,

https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

(accessed May 19, 2020). Morrison acknowledges that he does not suffer from

any known underlying health condition that would heighten his risk of severe

illness or death from COVID-19. Although the Court is appropriately

concerned by the conditions Morrison cites at FCI Ray Brook (see Dkt. #97 at

5-7), it has also considered the BOP’s Pandemic Influenza Plan, see

https://www.bop.gov/coronavirus/ (accessed May 19, 2020), and it concludes

on balance that the danger that Morrison faces from infection with COVID-19


                                          6
        Case 1:16-cr-00551-KPF Document 100 Filed 05/20/20 Page 7 of 8



does not amount to an extraordinary and compelling reason for granting

compassionate release. Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (“We do not mean to minimize the risks that COVID-19 poses in the

federal prison system, particularly for inmates like Raia. But the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.”).

      Separately, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Morrison’s motion. Those factors include “the nature and

circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). Morrison and his co-

conspirators trafficked in substantial quantities of crack cocaine and

marijuana. And Morrison himself engaged in this conduct despite multiple

prior convictions, at least one of which yielded a significant sentence of

imprisonment. Thus, the Court finds that the § 3553(a) factors weigh against

granting Morrison’s motion.




                                            7
       Case 1:16-cr-00551-KPF Document 100 Filed 05/20/20 Page 8 of 8



                                CONCLUSION

      For the foregoing reasons, Defendant Morrison’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motions at docket entries 96, 97, and 99.

      SO ORDERED.

Dated: May 20, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       8
